DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 11/19/2021 which is “OK TO ENTER”.
Claims 1, 3-9, 11, 14-15 and 21-29 are pending. Claims 2, 10, 12-13 and 16-20 are cancelled. Claims 28-29 are new. Claim 11 is currently amended (incorporating limitations of cancelled claims 12 and 13).  Claims 1, 11 and 22 are independent.
Response to Arguments
Applicants’ arguments and amendments, filed 11/19/2021, with respect to Prior Art Rejections for independent claim 11, as indicated in line number 1 of the office action mailed 9/21/2021, have been fully considered and are persuasive.  The rejections have been withdrawn, and independent claim 11 is allowed as noted below in the section “Allowable Subject Matter”.
Allowable Subject Matter
Claims 1, 3-9, 11, 14-15 and 21-29 are allowed.
Regarding independent claim 1, the claim is allowed for reasons as previously indicated in line number 3 of the office action mailed on 9/21/2021.
Claims 3-9 and 21 are allowed as being dependent on allowed claim 1.
Regarding independent claim 11, the claim is allowed, because the claim has been amended to incorporate the allowable subject matter found in claim 13 as previously indicated in line number 2 of the office action mailed on 9/21/2021.
Claims 14-15 are allowed as being dependent on allowed claim 11.
Regarding independent claim 22, the claim is allowed for reasons as previously indicated in line number 3 of the office action mailed on 9/21/2021.
Claims 23-29 are allowed as being dependent on allowed claim 22.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132.  The examiner can normally be reached on Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAY C CHANG/
Primary Examiner, Art Unit 2895